Order, entered June 10, 1964, denying, without a hearing, defendant’s motion in the nature of an application for a writ of error coram nobis to vacate a judgment of conviction rendered May 27, 1954, convicting defendant of the crime of robbery, first degree, and sentencing Mm as a second felony offender to a term of 10 to 20 years in State prison, unanimously reversed on the law, and the matter remitted to the Supreme Court, Bronx County, for a hearing. Defendant asserts leniency was promised a codefendant in return for such codefendant’s testimony in aid of obtaining defendant’s conviction. Defendant states that there was a perjurious denial of any promise of leniency by the codefendant and the District Attorney knowingly failed to contradict the codefendant or reveal such promise to the jury. The assistant who tried the ease for the People is readily available but no affidavit of denial by him was submitted in opposition to defendant’s application. In light of the sequence of events as to the eodefendant, and the absence of an affidavit of denial, a hearing is warranted. (People v. Garrcmay, 20 A D 2d 861; People v. Burrell, 20 A D 2d 546.) Concur — Botein, P. J., Rabin. Valente. Stevens and Witmer, JJ.